KINETICS MUTUAL FUNDS, INC. The Global Fund No Load Class Supplement dated December 31, 2008, to the Prospectus dated May 1, 2008, as supplemented September 23, 2008 Effective immediately, the following paragraph is added to the section titled, “Principal Investment Strategies” on pages 10 and 11 of the Prospectus: “The Global Portfolio may also invest in participatory notes. Participatory notes (commonly known as “P-notes”) are derivative instruments used by investors to take positions in certain foreign securities. P-notes are generally issued by the associates of foreign-based foreign brokerages and domestic institutional brokerages. P-notes represent interests in securities listed on certain foreign exchanges, and thus present similar risks to investing directly in such securities. P-notes also expose investors to counterparty risk, which is the risk that the entity issuing the note may not be able to honor its financial commitments.” Effective immediately, the following paragraph is added to the section titled, “Principal Risks of Investment” on pages 12 and 13 of the Prospectus: “» Derivatives Risks:The Global Portfolio’s investments in P-notes and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Global Portfolio.” PLEASE RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE KINETICS MUTUAL FUNDS, INC. The Global Fund Advisor Classes Supplement dated December 31, 2008, to the Prospectus dated May 1, 2008, as supplemented September 23, 2008 Effective immediately, the following paragraph is added to the section titled, “Principal Investment Strategies” on pages 10 and 11 of the Prospectus: “The Global Portfolio may also invest in participatory notes. Participatory notes (commonly known as “P-notes”) are derivative instruments used by investors to take positions in certain foreign securities. P-notes are generally issued by the associates of foreign-based foreign brokerages and domestic institutional brokerages. P-notes represent interests in securities listed on certain foreign exchanges, and thus present similar risks to investing directly in such securities. P-notes also expose investors to counterparty risk, which is the risk that the entity issuing the note may not be able to honor its financial commitments.” Effective immediately, the following paragraph is added to the section titled, “Principal Risks of Investment” on pages 12 and 13 of the Prospectus: “» Derivatives Risks:The Global Portfolio’s investments in P-notes and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Global Portfolio.” PLEASE RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE 2 KINETICS MUTUAL FUNDS, INC. The Global Fund Institutional
